ON REHEARING.
Upon this rehearing I desire to add to what I said in the original case. This court has many times held that taxpayers may maintain a bill of complaint to enjoin the unlawful expenditure of public funds. Some of the cases areCurtenius v. Hoyt, 37 Mich. 583; George v. Electric Light Co.,105 Mich. 1; Savidge v. Village of Spring Lake, 112 Mich. 91;Bates v. City of Hastings, 145 Mich. 574; McManus v. Cityof Petoskey, 164 Mich. 390; Thomas v. Board of Sup'rs of WayneCo., 214 Mich. 91.
It is now said that because of the subsequent act of the legislature the case has become a moot case. The averments in the bill of complaint should be recalled. It is stated in the bill of complaint that more than one million of dollars is to be unlawfully expended. The defense relies upon the provisions of Act No. 311, Pub. Acts 1923, Act No. 29, Pub. Acts 1921, 1st Ex. Sess. (Comp. Laws Supp. 1922, § 172 [11-13]), and Act No. 251, Pub. Acts 1921.
What are these provisions? The material part of Act No. 311 reads:
"Industrial school for boys:
"The unexpended balance standing to the credit of said institution for outlay for structures and improvements is hereby appropriated and authorized to be *Page 572 
used for buildings, equipment and improvements on the present site of the industrial school for boys in the city of Lansing."
To understand what the unexpended balance referred to is, we must turn to Act No. 251, Pub. Acts 1921; the language which is material here reads:
"Outlay for structures and improvements: (To be used only when ordered by the State administrative board) $300,000.00 for the year ending June 30, 1922, and $300,000.00 for the year ending June 30, 1923."
This is the only unexpended balance which was standing to the credit of the industrial school when Act No. 311, Pub. Acts 1923, became a law, so that it is clear that if the averments of the bill are to be regarded as true, that it is proposed to make an expenditure of $400,000 for which no appropriation has been made. To meet this situation counsel invoke the provisions of Act No. 29, Pub. Acts 1921, 1st Ex. Sess., relating to emergency claims and quote the provisions reading:
"The term 'emergency claim' shall be construed to be and refer to such claims only as may be presented as a result of damage or disaster to works, buildings or other property owned by the State, or as a result of epidemic of disease menacing the life and health of the people, costs of legal proceedings of the attorney general's department, or as a result of the lack of sufficient appropriations for the State institutions with which to supply the necessary fuel, food and clothing, and which results were caused by unforeseen circumstances after the adjournment of the legislature."
We quote from the brief of counsel:
"The legislature, by Act No. 29, Pub. Acts 1921, first extra session, empowers the State administrative board to determine what are emergency claims. Such claims when so determined shall be paid 'out of any *Page 573 
fees and special taxes in the State treasury.' The board is authorized thereby to order payment for construction of every building and structure mentioned in the bill of complaint, providing only there are any moneys in the treasury received from fees and special taxes."
We think this construction is far fetched and if it is to prevail the legislature may as well abdicate its function when making appropriations for the construction of State buildings to appropriate a definite sum for a specific purpose, and leave it all to the judgment of the administrative board.
I think the bill of complaint states a case for equitable relief and that defendants should be required to answer, and that there should be a hearing on the merits.
SHARPE, J., concurred with MOORE, J.